The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2019, are being considered by the examiner.
Drawings
The Drawings submitted on 2/27/2019 is considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10,12-14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Goebel et al. (US Publication 2007/0082252), herein referred to Goebel '252).
Regarding claims 1, the Goebel '252 reference discloses stacked fluid flow plates for an electrochemical assembly, comprising a plurality of first fluid flow channels extending across an active area of the flow plate to define a first fluid flow field of the 
Regarding claim 2, the Goebel ‘252 reference discloses the communication edges each comprises a castellated structure
Regarding claim 3, the Goebel ‘252 reference discloses the second peripheral edge portion of the second fluid gallery comprises at least one edge disposed at an oblique angle to the first peripheral edge portion of the second fluid gallery (Fig. 6, the edges at 146).



Regarding claim 4, the Goebel ‘252 reference discloses the first gallery second peripheral edge portion comprises at least one edge disposed at an oblique angle to the first gallery peripheral edge portion (Fig. 5, transition between active region and outlet or inlets).

Regarding claim 5, the Goebel ‘252 reference discloses the fluid flow plate in which at least one of the first fluid gallery and the second fluid gallery has a portion with a generally triangular configuration, the first peripheral edge portion forming at least part of a base of the triangular configuration and the second peripheral edge portion forming a side of the triangular configuration (Fig. 5 and 6).
Regarding claim 6, the Goebel '252 reference discloses the first and second gallery are at least partially overlapping each other (Fig. 8).
Regarding claim 7, the Goebel '252 reference discloses the first peripheral edge portion of the first fluid gallery and the first peripheral edge portion of the second fluid gallery are superposed on one another (Fig. 8)
Regarding claim 8, the Goebel '252 reference discloses the first fluid distribution gallery, second distribution gallery, or both comprises an open array of raised features (as can be seen in Fig. 3, 7-10).



1, 3, 4 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Thompson et al. (US Patent 7,348,094)
Regarding claims 1, the Thompson reference discloses stacked fluid flow plates for an electrochemical assembly, comprising a plurality of first fluid flow channels extending across an active area of the flow plate to define a first fluid flow field of the fluid flow plate,  and a second plate with plurality of second fluid flow channels extending across the active area of the flow plate to define a second fluid flow field of the fluid flow plate, an array of first fluid transfer points (34) disposed along an edge of the first fluid flow field for communicating fluid into or out of the first fluid flow channels, an array of second fluid transfer points (on a second plate) disposed along an edge of the second fluid flow field for communicating fluid into or out of the second fluid flow channels. The Thompson reference a first fluid gallery (30) having a first peripheral edge portion bounded by the array of first fluid transfer points (36; Fig. 1) and having a second peripheral edge portion forming a first fluid communication edge of the fluid flow plate, a second fluid gallery (30’) having a first peripheral edge portion bounded by the array of second fluid transfer points (36 of Fig. 2) and having a second peripheral edge portion forming a second fluid communication edge of the fluid flow plate, wherein the first fluid gallery and the second fluid gallery are shaped such that the combined lengths of the second peripheral edge portions are longer than the first peripheral edge portion of the second fluid gallery or the first fluid gallery (as can be measured in both Fig. 1 and 2) 
Regarding claim 3, the Thompson reference discloses the second peripheral edge portion of the second fluid gallery comprises at least one edge disposed at an 
Regarding claim 4, the Thompson reference discloses the first gallery second peripheral edge portion comprises at least one edge disposed at an oblique angle to the first gallery peripheral edge portion (the other of Fig. 1 or Fig. 2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725